Order entered July 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00707-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                         MOHAMMAD UMAIS HASHIM, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-83661-2017

                                           ORDER
       The clerk’s record and reporter’s record were due July 29, 2018. On July 27, 2018, court
reporter Antoinette Varela filed a letter with the Court, stating that because the State had not
filed a designation of record, “there has not been an estimate of cost prepared nor have payment
arrangements been made or communicated.” On July 30, we received a request for extension of
time from the Collin County District Clerk. We DEFER ruling on both requests.
       We ORDER the State to provide written verification that it has designated the records
and has paid or made arrangements to pay for the reporter’s record and clerk’s record within
TEN DAYS of the date of this order. If the State fails to do so, the Court will take whatever
action it deems appropriate including dismissing this appeal for want of prosecution. See TEX. R.
APP. P. 37.3(b).
                                                     /s/   CRAIG STODDART
                                                           JUSTICE